DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANDREW HOFFMAN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-635

                              [October 6, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 502014CF6446.

  Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.